Citation Nr: 0425008	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  98-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Mark R. Lippman


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the New Orleans Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 1998, the appellant testified before a hearing 
officer at the RO.  A transcript of the hearing is associated 
with the claims folder.

In February 2000, the Board declined to reopen the 
appellant's claim of entitlement to service connection for 
hearing loss and reopened the appellant's claim of 
entitlement to service connection for a back disability but 
determined that a back disability was not incurred in or 
aggravated by active service.  The Court of Appeals for 
Veterans Claims (Court), in a June 2001 Order, vacated the 
Board's February 2000 decision and remanded the case for 
readjudication consistent with the Order.  A development 
memorandum was prepared in May 2002.

In September 2003, the Board remanded the case for further 
evidentiary development, as well as for issuance of a 
supplemental statement of the case (SSOC) (see Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The case has since returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

As noted above, the Board undertook additional development in 
September 2003.  The RO issued a SSOC, additional medical 
records were obtained, and the appellant was afforded two VA 
examinations.  Nevertheless, the Court Order dated in June 
2001 indicated that the appellant had not been notified of 
the evidence he needed to supply and what VA would do in 
order to assist him with his claim.  See Quartuccio, supra.  
On review of the claims folder, the Board notes that a VCAA 
letter has not yet been sent to the veteran.  Therefore, this 
case must be remanded for further adjudication pursuant to 
the VCAA.

Accordingly, the case must be REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from him (i.e., 
evidence showing that his back disability 
and hearing loss are related to service 
and what evidence VA will obtain, with 
assistance from him) in order to 
substantiate his claims.  In effect, he 
should provide "any evidence in his 
possession that pertains to the claim".  
The appellant should also be informed 
that the RO will assist him in obtaining 
identified evidence, should he require 
such assistance.

2.  Upon completion of any additional 
development deemed appropriate, the RO 
should readjudicate the appellant's 
claims to reopen his previously denied 
service connection claims for a back 
disability and bilateral hearing loss.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




